33 So.3d 811 (2010)
Lisa CATES, Appellant,
v.
STATE of Florida, Appellee.
No. 5D09-100.
District Court of Appeal of Florida, Fifth District.
April 27, 2010.
James S. Purdy, Public Defender, and Kevin R. Holtz, Assistant Public Defender, Daytona Beach, for Appellant.
Lisa Cates, Sorrento, pro se.
Bill McCollum, Attorney General, Tallahassee, and Ann M. Phillips, Assistant Public Defender, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Tibbs v. State, 397 So.2d 1120 (Fla.1981).
MONACO, C.J., LAWSON and EVANDER, JJ., concur.